Exhibit 10.3

PHANTOM STOCK AND CASH AWARD AGREEMENT

HERCULES OFFSHORE

2004 LONG-TERM INCENTIVE PLAN

This Phantom Stock and Cash Award Agreement (“Agreement”) is made and entered
into by and between Hercules Offshore, Inc., a Delaware corporation (the
“Company”), and John T. Rynd (the “Participant”) as of [GRANT DATE] (the “Date
of Grant”), pursuant to the Amended and Restated Hercules Offshore 2004
Long-Term Incentive Plan (the “Plan”), the terms of which are hereby
incorporated by reference. All capitalized terms in this Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement.

W I T N E S S E T H

WHEREAS, the Company has adopted the Plan to strengthen the ability of the
Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and

WHEREAS, the Committee believes that the grants of Phantom Stock and Cash Awards
to the Participant as described herein are consistent with the stated purposes
for which the Plan was adopted; and

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Phantom Stock.

 

  (a) Grant of Phantom Stock. Subject to the conditions and restrictions set
forth below and in the Plan, the Company hereby grants to the Participant as of
the Date of Grant, an Award of 130,318 shares of Phantom Stock (the “Phantom
Shares”). The Phantom Shares awarded hereunder shall be comprised of:

 

  (i) 65,159 Financial Performance Phantom Shares, and

 

  (ii) 65,159 Available Days Phantom Shares.

 

  (b) Vesting.

 

  (i) Financial Performance Phantom Shares. Subject to the provisions of
Paragraphs 1(c) and 3, the number of Financial Performance Phantom Shares, if
any, that shall vest on the Performance Vesting Date and thereby become Earned
Financial Performance Phantom Shares shall be determined as follows:

 

  (A) If Average Common Stock Price is less than the Threshold Common Stock
Price, none of the Financial Performance Phantom Shares shall become Earned
Financial Performance Phantom Shares.

 

1



--------------------------------------------------------------------------------

  (B) If the Average Common Stock Price is equal to or greater than the
Threshold Common Stock Price, all of the Financial Performance Phantom Shares
shall become Earned Financial Performance Phantom Shares.

 

  (ii) Available Days Phantom Shares. Subject to the provisions of Paragraphs
1(c) and 3, the number of Available Days Phantom Shares, if any, that shall vest
on the Performance Vesting Date, and thereby become Earned Available Days
Phantom Shares shall be determined as follows:

 

  (A) If the Available Days is less than the Threshold Available Days, none of
the Available Days Phantom Shares shall become Earned Available Days Phantom
Shares.

 

  (B) If the Available Days is equal to or greater than the Threshold Available
Days, all of the Available Days Phantom Shares shall become Earned Available
Days Phantom Shares.

All Phantom Shares that do not become Earned Phantom Shares in accordance with
this Paragraph 1(b) or Paragraph 3 shall be forfeited. Subject to Paragraphs
1(c) and 3, Phantom Shares that become Earned Phantom Shares shall be settled in
accordance with Paragraph 1(d).

 

  (c) Reduction. Notwithstanding the other provisions of this Agreement, the
Committee shall have the right, which it may exercise in its discretion, to
reduce the number of Phantom Shares that become Earned Phantom Shares in any way
the Committee determines appropriate, including but not limited to, by:

 

  (i) reducing the number of Earned Financial Performance Phantom Shares that
result from the application of Paragraph 1(b)(i), above,

 

  (ii) reducing the number of Earned Available Days Phantom Shares that result
from the application of Paragraph 1(b)(ii), above,

 

  (iii) increasing the Threshold Common Stock Price, and/or

 

  (iv) increasing the Threshold Available Days.

 

  (d) Settlement of Earned Phantom Shares. If any of the Phantom Shares become
Earned Phantom Shares, such Earned Phantom Shares shall be settled within ten
(10) days of the Performance Vesting Date by the Company delivering to the
Participant:

 

  (i) Shares of Common Stock, fully vested as of the Performance Vesting Date,
equal in number to one-third (1/3) of the number of Earned Phantom Shares (with
any fractional shares being rounded down to the next whole number); and

 

  (ii) Shares of Restricted Stock (the “Restricted Shares”) equal to the number
of Earned Phantom Shares minus the number of fully-vested shares of Common Stock
delivered to the Participant pursuant to Paragraph 1(d)(i).

The terms of the Restricted Shares shall be as provided in Paragraph 1(e).

 

2



--------------------------------------------------------------------------------

  (e) Restricted Shares.

 

  (i) The Restricted Shares transferred to the Participant in settlement of
Earned Phantom Shares shall be represented by uncertificated shares designated
for the Participant in book-entry registration on the records of the Company’s
transfer agent or, at the discretion of the Company, by a stock certificate
issued and registered in the Participant’s name, in each case subject to the
restrictions set forth in this Agreement. Any book-entry uncertificated shares
or stock certificates evidencing the Restricted Shares shall be held in custody
by the Company pending the satisfaction of the Service Requirement, and as a
condition of this Award, the Participant shall, upon request, deliver to the
Company a stock power in the form prescribed by the Company with respect to the
Restricted Shares. The delivery of any Restricted Shares pursuant to this
Agreement is subject to the provisions of Paragraph 10, below.

 

  (ii) Without limiting the scope of Paragraphs 6 and 7 and other than as
permitted under Paragraph 10, no Restricted Shares transferred hereunder to the
Participant may be sold, assigned, transferred, pledged or otherwise encumbered,
whether voluntarily or involuntarily, by operation of law or otherwise unless
and until such Restricted Shares have become vested in the Participant in
accordance with Paragraphs 1(e)(iii) or 3 and the requirements of Paragraph 10.

 

  (iii) Subject to the Participant’s satisfaction of the Service Requirements
from the Date of Grant through each of the Service Vesting Dates set forth
below, Restricted Shares transferred to Participant pursuant to this Agreement
shall vest as follows:

 

Service Vesting Dates

   Cumulative Percentage of Restricted
Shares Vesting on each Service
Vesting Date  

February 28, 2014

     50 % 

February 28, 2015

     100 % 

 

  (iv) Subject to the limitations and restrictions contained herein, the
Participant shall have all rights as a stockholder with respect to the
Restricted Shares, including the rights to vote and to receive dividends and
other distributions; provided, however, that any dividends or other
distributions attributable to Restricted Shares that have not otherwise vested
shall be subject to the same restrictions as the Restricted Shares to which they
related until such restrictions lapse. Cash or other property from dividends or
other distributions attributable to Restricted Shares shall not be held in
trust, in escrow or otherwise pledged or set aside from the claims of general
creditors. If and when Restricted Shares vest hereunder, the amount of dividends
or other distributions paid on such shares while such Restricted Shares were
held by Participant shall be paid or delivered, after reduction for applicable
withholding, as soon as practicable, but not later than ten (10) days following
date on which the underlying Restricted Shares become vested.

 

3



--------------------------------------------------------------------------------

2. Cash Award.

 

  (a) Grant of Cash Award. Subject to the conditions and restrictions set forth
below and in the Plan, the Company hereby grants to the Participant as of the
Date of Grant, a Cash Award of $1,000,000. The Cash Award awarded hereunder
shall be comprised of:

 

  (i) A Financial Performance Cash Award of $500,000, and

 

  (ii) An Available Days Cash Award of $500,000.

 

  (b) Vesting.

 

  (i) Financial Performance Cash Award. Subject to the provisions of Paragraphs
2(c) and 3, the amount of the Financial Performance Cash Award that shall vest
on the Performance Vesting Date shall be determined as follows:

 

  (A) If the Average Common Stock Price is less than the Threshold Common Stock
Price, none of the Financial Performance Cash Award shall vest.

 

  (B) If the Average Common Stock Price is equal to or greater than the
Threshold Common Stock Price, but less than the Target Common Stock Price, the
amount of the Financial Performance Cash Award that shall vest shall be equal
to:

 

  (1) $50,000, plus

 

  (2) $200,000 multiplied by a fraction (the value of which shall not be less
than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Average Common Stock
Price over the Threshold Common Stock Price; and

 

  (II) the denominator of which shall be the excess of the Target Common Stock
Price over the Threshold Common Stock Price.

 

  (C) If the Average Common Stock Price is equal to or greater than the Target
Common Stock Price, but less than the Maximum Common Stock Price, the amount of
the Financial Performance Cash Award that shall vest shall be equal to:

 

  (1) $250,000, plus

 

  (2) $250,000 multiplied by a fraction (the value of which shall not be less
than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Average Common Stock
Price over the Target Common Stock Price; and

 

4



--------------------------------------------------------------------------------

  (II) the denominator of which shall be the excess of the Maximum Common Stock
Price over the Target Common Stock Price.

 

  (D) If the Average Common Stock Price is equal to or greater than the Maximum
Common Stock Price, all $500,000 of the Financial Performance Cash Award shall
vest.

 

  (ii) Available Days Cash Award. Subject to the provisions of Paragraphs 2(c)
and 3, the amount of the Available Days Cash Award that shall vest on the
Performance Vesting Date shall be determined as follows:

 

  (A) If the Available Days is less than the Threshold Available Days, none of
the Available Days Cash Award shall vest.

 

  (B) If the Available Days is equal to or greater than the Threshold Available
Days, but less than the Target Available Days, the amount of the Available Days
Cash Award that shall vest shall be equal to:

 

  (1) $50,000, plus

 

  (2) $200,000 multiplied by a fraction (the value of which shall not be less
than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Available Days over the
Threshold Available Days; and

 

  (II) the denominator of which shall be the excess of the Target Available Days
over the Threshold Available Days.

 

  (C) If the Available Days is equal to or greater than the Target Available
Days, but less than the Maximum Available Days, the amount of the Available Days
Cash Award that shall vest shall be equal to:

 

  (1) $250,000, plus

 

  (2) $250,000 multiplied by a fraction (the value of which shall not be less
than 0 nor more than 1),

 

  (I) the numerator of which shall be the excess of the Available Days over the
Target Available Days; and

 

  (II) the denominator of which shall be the excess of the Maximum Available
Days over the Target Available Days.

 

  (D) If the Available Days is equal to or greater than the Maximum Available
Days, all $500,000 of the Available Days Cash Award shall vest.

 

5



--------------------------------------------------------------------------------

Any portion of any Cash Award that does not vest in accordance with this
Paragraph 2(b) or Paragraph 3 shall be forfeited. Subject to Paragraphs 2(c) and
3, Cash Awards that vest shall be settled in accordance with Paragraph 2(d).

 

  (c) Reduction. Notwithstanding the other provisions of this Agreement, the
Committee shall have the right, which it may exercise in its discretion, to
reduce the amount of the Cash Awards in any way the Committee determines
appropriate, including but not limited to, by:

 

  (i) increasing the Threshold Common Stock Price, Target Common Stock Price
and/or Maximum Common Stock Price, and/or

 

  (ii) increasing the Threshold Available Days, Target Available Days and/or
Maximum Available Days.

 

  (d) Settlement. If any portion of a Cash Award vests, such portion of the Cash
Award shall be settled within ten (10) days of the Performance Vesting Date by
the Company delivering to the Participant an amount in cash equal to the amount
of the vested portion of the Cash Award, less applicable withholding.

3. Effects of Termination and Change of Control.

 

  (a) If the Participant incurs a Termination:

 

  (i) Except as provided in Paragraph 3(b), if the Termination occurs before the
Performance Certification Date, all Phantom Shares and Cash Awards shall be
forfeited by the Participant to the Company;

 

  (ii) If the Termination occurs on or after the Performance Certification Date
due to the Participant’s death, all Restricted Shares held by the Participant
that are not vested as of the Termination Date shall vest on the date of the
Participant’s death.

 

  (iii) If the Termination occurs on or after the Performance Certification Date
for any reason other than the Participant’s death, all Restricted Shares held by
the Participant that are not vested as of the Termination Date shall be
forfeited by the Participant to the Company, unless the Committee determines in
its sole and absolute discretion to elect to accelerate the vesting of some or
all of the Restricted Shares.

 

  (b) The occurrence of a Change of Control shall have the following effects:

 

  (i) If a Change of Control occurs on or after the last day of the Performance
Period (determined without regard to Paragraph 3(b)(iii)) and before the
Performance Certification Date, the Performance Vesting Date and all Service
Vesting Dates shall be the date of the Change of Control.

 

  (ii) If a Change of Control occurs on or after the Performance Vesting Date
and before one or more Service Vesting Dates, any then-unvested Restricted
Shares shall be deemed vested on the date of the Change of Control.

 

  (iii) If a Change of Control occurs before the last day of the Performance
Period (determined without regard to this Paragraph 3(b)(iii)),

 

6



--------------------------------------------------------------------------------

  (A) The Performance Period shall be deemed to end on the date of the Change of
Control,

 

  (B) The Performance Vesting Date shall be the date of the Change of Control,

 

  (C) The Average Common Stock Price shall be deemed to be the Target Common
Stock Price,

 

  (D) The Available Days shall be deemed to be the Target Available Days, and

 

  (E) All Service Vesting Dates shall be the date of the Change of Control.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

 

  (a) give the Participant any right to be awarded any further Phantom Shares,
Restricted Shares, Cash Awards or any other Award in the future, even if Phantom
Shares, Restricted Shares, Cash Awards or other Awards are granted on a regular
or repeated basis, as grants of Phantom Shares, Restricted Shares, Cash Awards
and other Awards are completely voluntary and made solely in the discretion of
the Committee;

 

  (b) give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

  (c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.

5. Voting Rights with Respect to the Phantom Shares and Restricted Shares. The
Participant shall have no voting rights with respect to the Phantom Shares. The
Participant shall have all voting rights appurtenant to the Restricted Shares.

6. Nonassignability. Other than as permitted under Paragraph 10, no right or
benefit under this Agreement, including but not limited to the Phantom Shares,
Cash Awards and any Restricted Shares shall (i) be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void, or (ii) in any manner be liable for or subject to
any debts, contracts, liabilities or torts of the person entitled to such
benefits. If the Participant shall become bankrupt or attempt to transfer,
anticipate, alienate, assign, sell, pledge, encumber or charge any right or
benefit hereunder, or if any creditor shall attempt to subject the same to a
writ of garnishment, attachment, execution, sequestration, or any other form of
process or involuntary lien or seizure, then any and all rights and benefits
under this Agreement shall cease and terminate. Payment of cash or transfer of
Common Stock in settlement of an Earned Phantom Share or payment of cash in
settlement of a vested portion of a Cash Award shall be made only to the
Participant during his or her lifetime, to his or her estate if the Participant
is deceased, or if the Participant is mentally incapacitated, to the
Participant’s guardian or legal representative. Any attempted assignment or
transfer in violation of this provision or Section 13 of the Plan shall be null
and void. In the case of the Participant’s death, the personal representative or
other person entitled to succeed to the rights of the Participant under the
Participant’s will or under the applicable laws of descent and distribution
shall succeed to such rights.

 

7



--------------------------------------------------------------------------------

7. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Phantom Shares
or Cash Awards awarded hereunder or in any Restricted Shares which may or may
not be transferred hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person, including but not limited to the vesting requirements, shall have
been complied with as specified herein.

8. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

9. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

 

  (a) stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

 

  (b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:

 

  (i) through a broker on a national securities exchange or

 

  (ii) with the prior written approval of the Company; and

 

  (c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

10. Federal and State Taxes.

 

  (a) Any vested shares of Common Stock and cash or other property payable or
deliverable to the Participant hereunder shall be subject to the payment of, or
shall be reduced by, any amount or amounts which the Company is required to
withhold under the then-applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state or
local tax withholding requirement. When the Company is required to withhold any
amount or amounts under the applicable provisions of the Code, the Company shall
withhold from the vested shares of Common Stock to be issued to the Participant
a number of shares, or from any cash or other property payable or deliverable to
hereunder, necessary to satisfy the Company’s withholding obligations. The
number of shares of Common Stock to be withheld shall be based upon the Fair
Market Value of the shares on the date of withholding.

 

  (b) Notwithstanding Paragraph 10(a), above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

 

  (i) the Participant may deliver to the Company a sufficient number of shares
of Common Stock then owned by the Participant to satisfy the Company’s
withholding obligations, based on the Fair Market Value of the shares as of the
date of withholding; or

 

8



--------------------------------------------------------------------------------

  (ii) the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations.

 

  (c) Authorization of the Participant to the Company to withhold taxes pursuant
to one of the alternatives described in Paragraph 10(b), above, must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

11. Authority of Committee. Notwithstanding provisions of the Plan to the
contrary:

 

  (a) for purposes of this Agreement, all references to the “Committee” shall
mean only those members of the Compensation Committee of the Board of Directors
of the Company who are Outside Directors or a properly constituted and
authorized sub-committee of the Compensation Committee of the Board of Directors
of the Company comprised solely of two (2) or more Outside Directors;

 

  (b) all acts and determinations relating to this Agreement shall be performed
by the Committee and may not be delegated to the Chief Executive Officer, any
other officer of the Company or any other person or group of persons other than
in accordance with Paragraph 11(a), above; and

 

  (c) without limiting the foregoing and unless the Phantom Shares have been
forfeited earlier, the Committee shall certify in writing as promptly as
possible after the close of the Performance Period, whether, and the extent to
which, the requirements of Paragraphs 1(b)(i), 1(b)(ii), 2(b)(i) and 2(b)(ii),
have been met and the number of Earned Phantom Shares, if any, resulting
therefrom and, following each Service Vesting Date, whether or not all material
requirements of this Agreement have been satisfied by the Participant and, if
so, the number of Restricted Shares vesting on each such Service Vesting Date in
accordance with this Agreement.

12. No Guarantee of Tax Consequences. The Participant shall be solely
responsible for and liable for any tax consequences (including but not limited
to any interest or penalties) as a result of participation in the Plan. Neither
the Board, nor the Company nor the Committee makes any commitment or guarantee
that any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder and assumes no
liability whatsoever for the tax consequences to the Participants.

13. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware.

14. Definitions and Headings. All capitalized terms in this Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement. The headings, titles and labels
assigned to paragraphs and other subdivisions of this Agreement are for the
convenience of the reader and shall not alter the meaning, scope or effect of
any provision of this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set his
hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:     Name:   James W. Noe Title:  

Senior Vice President, General Counsel and

Chief Compliance Officer

Date:     PARTICIPANT Name:     Name:   John T. Rynd Date:    

 

10



--------------------------------------------------------------------------------

GLOSSARY

Certain Definitions. The following terms shall have the meanings set forth
below:

 

  (a) “Available Days” means the consolidated days during the Performance Period
between liftboats and drilling rigs where the asset is available to work.

 

  (b) “Available Days Cash Awards” means all Cash Awards for which vesting is
conditioned upon attainment of particular levels of Available Days.

 

  (c) “Available Days Phantom Shares” means all Phantom Shares for which vesting
is conditioned upon attainment of Available Days at or above the Threshold
Available Days.

 

  (d) “Average Common Stock Price” means the average of the Fair Market Values
of a share of Common Stock for each day during the 90-calendar day period ending
on the last day of the Performance Period, taking into account only those days
during the Performance Period for which a sale of a share of Common Stock has
been reported on the principal national securities exchange on which the Common
Stock is listed and for which a closing price is quoted.

 

  (e) “Earned Available Days Phantom Shares” means all Available Days Phantom
Shares that vest in accordance with Paragraph 1(b)(ii) or Paragraph 3.

 

  (f) “Earned Financial Performance Phantom Shares” means all Financial
Performance Phantom Shares that vest in accordance with Paragraph 1(b)(i) or
Paragraph 3.

 

  (g) “Earned Phantom Shares” means all Earned Financial Performance Phantom
Shares, if any, and all Earned Available Days Phantom Shares, if any.

 

  (h) “Financial Performance Cash Awards” means all Cash Awards for which
vesting is conditioned upon attainment of particular levels of Average Common
Stock Price.

 

  (i) “Financial Performance Phantom Shares” means all Phantom Shares for which
vesting is conditioned upon the attainment of an Average Common Stock Price at
or above the Threshold Common Stock Price.

 

  (j) “Fiscal 2012” means the fiscal year ending December 31, 2012.

 

  (k) “Maximum Available Days” means 31,748 Available Days.

 

  (l) “Maximum Common Stock Price” means $5.65 per share of Common Stock.

 

  (m) “Performance Certification Date” means, with respect to Financial
Performance Phantom Shares and Financial Performance Cash Awards, the date as of
which the Committee makes its written certifications of the Average Common Stock
Price, and with respect to Available Days Phantom Shares and Available Days Cash
Awards, the date as of which the Committee makes its written certifications of
the number of Available Days, and its determination of whether and the extent to
which the applicable Performance Requirements have been met in accordance with
Paragraph 11(c) of the Agreement. Unless the Committee determines otherwise, the
Performance Certification Date shall be February 28, 2013.

 

11



--------------------------------------------------------------------------------

  (n) “Performance Period” means (i) with respect to Financial Performance
Phantom Shares and Financial Performance Cash Awards, the period beginning on
February 28, 2012 and ending on February 27, 2013 and (ii) with respect to
Available Days Phantom Shares and Available Days Cash Awards, Fiscal 2012.

 

  (o) “Performance Requirement” means, in the case of:

 

  (i) Financial Performance Phantom Shares, each of the requirements set forth
in Paragraph 1(b)(i) upon which the vesting of such Phantom Shares is
conditioned;

 

  (ii) Available Days Phantom Shares, each of the requirements set forth in
Paragraph 1(b)(ii) upon which the vesting of such Phantom Shares is conditioned;

 

  (iii) Financial Performance Cash Award, each of the requirements set forth in
Paragraph 2(b)(i) upon which the vesting of such Cash Award is conditioned; and

 

  (iv) Available Days Cash Award, each of the requirements set forth in
Paragraph 2(b)(ii) upon which the vesting of such Cash Award is conditioned.

 

  (p) “Performance Vesting Date” means the later of the last day of the
Performance Period and the Performance Certification Date.

 

  (q) “Service Requirement” means the requirement that the Participant remain an
Employee of (or, if the Participant is not an Employee, that the Participant
perform services for) the Company and/or its Subsidiaries continuously from the
Date of Grant until the Service Vesting Date as a condition to the vesting of
Restricted Shares.

 

  (r) “Service Vesting Date” means each of the dates specified in Paragraph
1(e)(iii) which define the period of time following the Date of Grant that the
Participant must continuously remain an Employee of (or, if the Participant is
not an Employee, that the Participant perform services for) the Company and/or
its Subsidiaries to satisfy the Service Requirement necessary to vest in
Restricted Shares.

 

  (s) “Target Available Days” means 30,653 Available Days.

 

  (t) “Target Common Stock Price” means $5.19 per share of Common Stock.

 

  (u) “Termination” means the act, event or condition by or upon which a
Participant ceases to be an Employee, or, if the Participant was not an Employee
as of the Date of Grant, to perform services for the Company and/or its
Subsidiaries.

 

  (v) “Termination Date” means the day on or after the Date of Grant as of which
the Participant first incurs a Termination.

 

  (w) “Threshold Available Days” means 29,558 Available Days.

 

  (x) “Threshold Common Stock Price” means $4.97 per share of Common Stock.

 

12